Judgment and order affirmed, with costs. Memorandum: A high school student eighteen years of age, in charge of a shooting gallery operated in connection with a carnival conducted by students and held on school grounds with the approval of the defendant board of education, was accidentally shot and hurt by a visitor who patronized the shooting gallery. Negligence of the defendant is predicated upon its failure to regulate and supervise the shooting gallery. The record presents a question of fact whether the proximate cause of plaintiff’s injury was a breach of duty by the defendant and we cannot say that the jury erred in its answer to that question. Nor can we say, as matter of law, that the proximate cause of plaintiff’s injury was his own contributory negligence or his self-exposure to a known risk. All concur. (The judgment is for plaintiff in an action for damages for personal injuries sustained by reason of being hit by a bullet from a shooting gallery operated in connection with a carnival on school grounds. The order denies a motion for a new trial.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.